COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                                 §

  EMPLOYEES RETIREMENT SYSTEM                    §              No. 08-19-00084-CV
  OF TEXAS,
                                                 §                Appeal from the
                       Appellant,
                                                 §               41st District Court
  v.
                                                 §            of El Paso County, Texas
  CLAUDIA GUTIERREZ,
  INDIVIDUALLY AND AS NEXT                       §             (TC# 2015DCV1608)
  FRIEND OF L. F. G., A MINOR,
                                                 §
                        Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 21, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Chelsea Fullwood, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 21, 2019.

       IT IS SO ORDERED this 10th day of October, 2019.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.